Title: From Louisa Catherine Johnson Adams to George Washington Adams, 22 August 1825
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 22 August 1825
				
				I am very sorry to learn from your Letter to Charles my dear George that you had hurt your eye. I have certainly been suffering from sympathy for I never had such an inflamation in my eyes before in my life—We are again expecting the good General to take up his abode with us until his departure for France which I confess I shall hail with joy—I admire the old gentleman but no admiration can stand family discomfort and it is impossible to have him here without producing this effect in a great degree more especially as we are obliged to turn out of our beds to make room for him and his suite—He however is so pleased with his accomodations that he is very much inclined to stay with us and has already expressed a wish to delay the Vessel until the 10th. not a very delightful prospect for your brothers—John is to accompany him to the Vessel which is to take him up at Hampton-roadsAs we keep open house you may suppose the expense is very heavy our establishment always consisting of 16 servants is obliged to be enlarged to twenty and it has the bad effect to accustom us to a style superior to that which the Salary admits—Already we begin to have apprehensions concerning our expenses and we have the long Session of Congress in our viewWashington is certainly beginning to encrease for the demand of Houses is such that they cannot be found in the place—The Minister from the Netherlands is much distressed for a mansion and there is some talk of his going to reside in PhiladelphiaMr Vaughn has arrived but when he was presented I declined seeing him having received no orders for I am determined to keep myself in the back ground on all occasions as I observe a great sensitiveness on this subject—Mr Shaaff and Miss Forsyth were married last week the father I presume could not remain inflexible—and the happy lovers are blessed for a little month and then I suppose as usual will wish they were unloosed from the iron chain of matrimony—Our young Ladies are going this morning to pay their respects and congratulations—Mr Clay has just arrived and only heard of the death of his daughter a few miles before he got to the City—I have not seen him—Mr & Mrs. Rush are  elegant very courteous and attentive—We are all tolerably well John much better but these Georgia affairs seem to hang on your fathers spirits and are likely to prevent his visit to the North this Season as well as that of your affectionate Mother
				
					L. C. Adams
				
				
			